UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1999



ELLEN M. WILSON,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, Secretary, United States
Department of Health and Human Services,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-234-CCB)


Submitted:   March 11, 2005                 Decided:   July 11, 2005


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin T. Prestwood, PRESTWOOD & ASSOCIATES, P.C., Montgomery,
Alabama, for Appellant. Allen F. Loucks, United States Attorney,
Neil R. White, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ellen    M.   Wilson   appeals    the   district      court’s   order

denying her Fed. R. Civ. P. 60(b)(1) motion.            The motion was filed

in a case decided by final order entered by the district court on

November   12,     2003,   dismissing       various     claims    relating    to

allegations of employment discrimination.             Wilson’s time to appeal

that order had expired, and her Rule 60(b)(1) motion sought to

reopen proceedings to allow Wilson to timely appeal the final

order. The district court denied Wilson’s Rule 60(b)(1) motion for

lack of mistake or excusable neglect.

           Rule 60(b)(1) provides for relief from a judgment based

on mistake, surprise, inadvertence, or excusable neglect.                    The

extraordinary remedy of Rule 60(b) is only to be granted in

exceptional circumstances. See Compton v. Alton S.S. Co., 608 F.2d

96, 102 (4th Cir. 1979).      To obtain relief under the Rule based on

excusable neglect, the movant “must demonstrate inter alia that

[she] was not at fault and that the nonmoving party will not be

prejudiced by the relief from judgment.”                 Home Port Rentals,

Inc. v. Ruben, 957 F.2d 126, 132 (4th Cir. 1992).                We review the

denial of a Rule 60(b) motion for abuse of discretion.               See Nat’l

Org. for Women v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.

1995).

           Wilson’s only basis for the Rule 60(b)(1) motion was that

Wilson’s counsel did not receive the November 12, 2003 order.                The


                                   - 2 -
final order was sent electronically to counsel at the electronic

mail   address     submitted     by    counsel    to   the   court   when   counsel

registered to receive court documents electronically.

               Wilson’s claim of not receiving notice does not satisfy

Rule 60(b)(1).        Rule 77(d), Fed. R. Civ. P., “‘plainly charges the

prospective appellant with the duty of following the progress of

the action and advising himself when the court makes the order he

wishes to protest.’”          Hensley v. Chesapeake & O. Ry., 651 F.2d 226,

231 (4th Cir. 1981) (quoting Long v. Emery, 383 F.2d 392, 394 (10th

Cir. 1967)). Wilson’s counsel failed in this duty, and “Rule 77(d)

bars Rule 60(b) relief when the sole reason asserted for that

relief is the failure of a litigant to receive notice of the entry

of an order or judgment.”             Id. at 229.       Wilson failed to prove

mistake, inadvertence, surprise, or excusable neglect, and the

district court accordingly did not abuse its discretion in denying

Wilson’s Rule 60(b)(1) motion.

               We affirm the district court’s order.            We deny Wilson’s

motion to consolidate this case with In re Wilson, No. 04-1980 (4th

Cir. Sept. 23, 2004), in which a final order has been entered and

rehearing has been denied.            We dispense with oral argument because

the    facts    and   legal    contentions       are   fully   presented     in   the

materials      before    the    court    and    argument     would   not    aid   the

decisional process.


                                                                            AFFIRMED

                                        - 3 -